                            1 ADAM G. GASNER (SBN: 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-782-6011
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              Attorney for Defendant
                            6 WING WO MA
                            7
                            8
                                                               UNITED STATES DISTRICT COURT
                            9
                                                              NORTHERN DISTRICT OF CALIFORNIA
                           10
                                                                   SAN FRANCISCO DIVISION
                           11
                           12
                                   UNITED STATES OF AMERICA,                          Case No: 15-CR-00529 CRB
                           13                                                          AMENDED
                           14                                                         STIPULATION TO EXTEND TIME FOR
                                                 Plaintiff,
GASNER CRIMINAL LAW




                                                                                      SUBMISSION OF POST-TRIAL
 San Francisco, CA 94102
  Law Chambers Building




                           15                                                         MOTIONS &
    345 Franklin Street




                                       vs.
                           16
                                                                                      [PROPOSED] ORDER
                           17      WING WO MA,

                           18                    Defendant.
                           19
                           20          THE PARTIES STIPULATE AS FOLLOWS:
                           21          On January 8, 2020, the Court vacated the post-trial motion hearing scheduled for February
                           22
                                12, 2020 (ECF #225) and scheduled the motion hearing for April 8, 2020, the same date set for
                           23
                                sentencing. By stipulation, the parties agree and request that the Court accept the following
                           24
                           25 timeline for filings:
                           26                •   February 26, 2020: Defendant’s post-trial motions due;
                           27                •   March 18, 2020: Government opposition due;
                           28
                                             •   April 1, 2020: Defendant’s reply due; and

                                                                                  1
                            1              •   April 8, 2020: Hearing on post-trial motions.
                            2          SO STIPULATED AND AGREED:
                            3
                                DATED: January 14, 2020
                            4                                                                  /S/ Adam Gasner __________
                                                                                               Adam G. Gasner, Esq.
                            5                                                                  Attorney for Defendant
                                                                                               WING WO MA
                            6
                                DATED: January 14, 2020
                            7                                                                  /S/ Valery Nechay __________
                                                                                               Valery Nechay, Esq.
                            8                                                                  Attorney for Defendant
                                                                                               WING WO MA
                            9
                                DATED: January 14, 2020
                           10                                                                  /S/ William Frentzen ________
                                                                                               William Frentzen, Esq.
                           11                                                                  Attorney for Plaintiff
                                                                                               UNITED STATES OF AMERICA
                           12 DATED: January 14, 2020
                           13                                                                  /S/ Christiaan Highsmith _____
                                                                                               Christiaan Highsmith, Esq.
                           14                                                                  Attorney for Plaintiff
GASNER CRIMINAL LAW




                                                                                               UNITED STATES OF AMERICA
 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16
                                                                             ORDER
                           17
                                       IT IS HEREBY ORDERED that the post-trial motion filing timeline shall proceed as
                           18
                                follows:
                           19
                           20              •   February 26, 2020: Defendant’s post-trial motions due;

                           21              •   March 18, 2020: Government opposition due;
                           22
                                           •   April 1, 2020: Defendant’s reply due; and
                           23
                                           •   April 8, 2020: Hearing on post-trial motions.
                           24                  April 15, 2020 at 1:30 p.m. post-trial motions and sentencing hearing.
                           25
                                               16
                                DATED: January______, 2020
                           26
                                                                      _____________________________________
                           27                                         HON. CHARLES R. BREYER
                                                                      United States District Judge
                           28


                                                                                 2
